Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Witnesses, § 141*—when person claiming gift from person since deceased is competent to testify. One claiming a gift from a person since deceased is competent to testify, in citation proceedings, for the discovery of assets of the estate, as to matters occurring after the death of deceased. 3. Witnesses, § 253*—who can best determine credibility of. The credibility of witnesses can best be determined by those seeing and hearing them testify. 4. Witnesses, § 132*—discretion of court as to permitting party cited to testify. It lies entirely within the discretion of the court, in citation proceedings under section 81 of the Administration • Act (J. & A. If 130), to permit a party cited thereunder to testify at her own request. 5. Appeal and error, § 463*—when objection as to incompetency of witness to testify is too late. Where a stipulation is entered into between the parties to citation proceedings for discovery of assets of an estate that the transcript of evidence used in the Probate Court may be used in" the Circuit Court, and that either party may object to the evidence, but no objection is made to the competency of a witness to testify nor to her testimony until after the entire testimony is in and a decision on the merits indicated by the Circuit Court judge, neither party can complain on appeal. 6. Gifts, § 29*—when mental competency of donor shown. Evidence held sufficient to show that deceased was mentally competent at the time she made a gift of certain securities to defendant, ° who had taken care of her. 7. Evidence, § 134*-—when proper foundation for copy of receipt is shown. Evidence held sufficient to show that a receipt was lost without fault of defendant so as to furnish sufficient ground for introduction of a copy. 8. Witnesses, § 96*—right of party to testify against interest. An interested party may testify against his pecuniary interest in citation proceedings by an administrator for the discovery of assets.